Citation Nr: 0200109	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  00-10 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran's son became permanently incapable of 
self-support prior to attaining the age of 18 years. 


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from May 1952 to 
April 1954, and died in November 1991.

The appellant is the veteran's child and was born in 
September 1960.  His sister has been recognized by VA as his 
guardian.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied the appellant's 
claim seeking entitlement to permanent incapacity for self-
support.  

Although a VA Form 1-646 was submitted by the Puerto Rico 
Public Advocate for Veterans Affairs in July 2000, there is 
no VA Form 21-22, "Appointment of Veterans Service 
Organization as Claimant's Representative" on file for the 
Puerto Rico Public Advocate for Veterans Affairs.  Without 
such a form, pursuant to 38 C.F.R. § 20.600, it is determined 
that the appellant does not have representation in this 
matter.  


FINDINGS OF FACT

1.  The veteran was awarded pension benefits in 1970; he died 
in 1991.

2.  The appellant was born in September 1960; his 18th 
birthday was in September 1978.

3.  It is not shown that the appellant was permanently 
incapable of self-support at or before he attained the age of 
18.




CONCLUSION OF LAW

The criteria for entitlement to VA benefits on the basis of 
permanent incapacity for self-support prior to attaining the 
age of 18 are not met.  38 U.S.C.A. §§ 101(4)(A) (ii), 5103, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.57, 3.102, 
3.356 (2001); 66 Fed. Reg. 45620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A birth certificate shows that the appellant was born in 
September 1960.

In July 1970, the veteran was granted non service-connected 
pension benefits.  

In a September 1979 statement, the veteran wrote that the 
appellant did not have income since he was in high school.  

On a September 1979 request for approval of school attendance 
form, the veteran requested approval of school attendance for 
the appellant from August 1979 to May 1980, in a high school 
general course of instruction for 30 hours per week.  The 
form shows that the veteran's beginning date of his last term 
was in August 1978, meaning that he was in school in 
September 1978, when he turned 18.  

A death certificate shows that the veteran died in November 
1991.

The veteran's daughter submitted a claim in October 1998, 
requesting DIC on account of her deceased father.  

The veteran's daughter submitted a statement dated December 
1998.  She wrote that she was the sister of the appellant, 
who was a "helpless child."  She wrote that she had always 
taken care of her brother prior to age 18 years, since he had 
been disabled since birth.  

In letters dated in December 1998 and March 1999, the RO 
wrote to the appellant, asking for the name and address of 
the person who is his custodian, as well as for evidence 
showing that he had become disabled and unable to earn a 
living because of such disability prior to his 18th birthday.  

In a March 1999 statement, the appellant's sister wrote that 
she was the sister of her helpless brother, and was his 
custodian.  She enclosed a medical evaluation from a 
physician and asserted that this statement showed that the 
veteran was disabled (legally blind) since he was 18 years 
old.

Dr. S. R. submitted a statement dated March 1999.  He wrote 
that the appellant had been seen in his office in 1975 
complaining of blurry vision, and that he informed the 
appellant that this could give him glaucoma later, and that 
he would have to see an ophthalmologist more frequently.  He 
wrote that he had prescribed Pilocon 1% HS as a preventive.  
He wrote that he saw the appellant two times in his office, 
but that he did not come back as he was seen in San Juan 
where he was to continue being observed and treated.  

In September 1999, treatment records from "Centro 
Oftalmico" for the time period from 1992 to 1998 were 
submitted, showing that the appellant was seen for glaucoma.  

A Social Security award letter shows that the appellant was 
awarded benefits in February 2000, effective in August 1999.

The appellant submitted a letter dated March 2000 in which he 
refers to M. M. as his custodian.  


Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

A review of the history of this appeal shows that the RO 
sought and obtained pertinent medical records relating to the 
appellant's glaucoma.  The appellant's sister has acted as 
the appellant's guardian, and she has had an opportunity to 
offer evidence and testimony, and has made arguments and 
submitted evidence on the merits of the appellant's claim.  
She has been provided with notice of information as well as 
medical and lay evidence needed to substantiate the claim in 
the April 2000 Statement of the Case and the May 2000 
Supplemental Statement of the Case.  While the appellant's 
eligibility to benefits from the SSA was established in 2000, 
the notice of eligibility indicates that the appellant had 
only become disabled for SSA purposes in 1999, a time more 
than twenty years after the time when the appellant turned 
18, i. e., September 1978.  Without any allegation (or even 
incidental showing) of any temporal relevancy, it never 
became incumbent on the RO to procure a copy of the record on 
which the award of the SSA benefits was based.  See Counts v. 
Brown, 6 Vet. App. 473, 477-78 (1994).  There is no 
reasonable possibility that further development would aid in 
substantiating the claim.  Thus, VA has complied with its 
duty to assist the appellant in the development of his claim.  
See generally, Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. 106-475 (codified at 38 U.S.C.A. § § 5103, 5103A 
(West Supp. 2001)); 66 Fed. Reg. 45620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  As all VCAA 
notice requirements have been met, the appellant is not 
prejudiced by appellate review at this time without further 
RO adjudication after enactment of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

For purposes of entitlement to VA benefits, the term "child" 
includes a person who is unmarried and who, before attaining 
the age of 18 years, became permanently incapable of self- 
support. See 38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. 
§ 3.57(a) (2001).  A child of a veteran may be considered a 
"child" after age 18 for purposes of benefits under Title 38, 
United States Code, if found by a rating determination to 
have become, prior to age 18, permanently incapable of self- 
support.  See 38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. § 
3.315(a) (2001).

In order to be eligible for VA benefits under 38 U.S.C.A. § 
101 and 38 C.F.R. § 3.356(a), the "child" must be shown to 
be permanently incapable of self-support by reason of mental 
or physical defect at the date of attaining the age of 18 
years.  Further pertinent criteria are listed at 38 C.F.R. § 
3.356(b), which states as follows: 

Rating determinations will be made solely 
on the basis of whether the child is 
permanently incapable of self-support 
through his own efforts by reason of 
physical or mental defects.  The question 
of permanent incapacity for self-support 
is one of fact for determination by the 
rating agency on competent evidence of 
record in the individual case.  Rating 
criteria applicable to disabled veterans 
are not controlling. 

Principal factors for consideration are: 
(1) The fact that a claimant is earning 
his or her own support is prima facie 
evidence that he or she is not incapable 
of self-support.  Incapacity for self-
support will not be considered to exist 
when the child by his or her own efforts 
is provided with sufficient income for 
his or her reasonable support.  

(2) A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his or her condition was 
such that he or she was employed, 
provided the cause of incapacity is the 
same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that 
could be considered as major factors.  
Employment which was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by reason 
of disability, should not be considered 
as rebutting permanent incapability of 
self- support otherwise established.  

(3) It should be borne in mind that 
employment of a child prior or subsequent 
to the delimiting age may or may not be a 
normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of parents, and the 
like.  In those cases where the extent 
and nature of disability raises some 
doubt as to whether they would render the 
average person incapable of self-support, 
factors other than employment are for 
consideration. In such cases there should 
be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends.  

(4) The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services. 

38 C.F.R. § 3.356 (2001).

The issue which must be resolved in this case is whether the 
appellant became permanently incapable of self-support by 
reason of mental or physical defect before turning 18.  The 
determination of the appellant's status regarding permanent 
incapacity turns on evidence of his physical condition, at 
age 18 or before.  Dobson v. Brown, 4 Vet. App. 443 (1993).  
In this instance, the appellant (the child of the veteran) 
was born in September 1960.  Thus, he attained the age of 18 
in September 1978, so evidence discussing his condition prior 
to that period is of prime importance.  For the reasons 
discussed below, it is determined that the appellant's claim 
must be denied.  

The appellant claims that he developed glaucoma prior to age 
18, and that the effects from the glaucoma rendered him 
permanently incapable of self-support by that age.  With 
regard to the clinical evidence of record, there is simply 
insufficient evidence documenting that the appellant had the 
severe medical disability necessary to warrant entitlement to 
the benefits sought.  The only medical evidence of record 
addressing the period prior to 1978 is a letter received in 
March 1999 from 
Dr. S. R., wherein he commented that he had seen the veteran 
in 1975 and informed him that he might develop glaucoma at a 
later date.  There are treatment records showing that the 
veteran received treatment for glaucoma from 1992 to 1998, 
but other than the letter from Dr. S. R., there is no medical 
evidence showing treatment prior to September 1978.  In 
short, the record does not contain clinical evidence or 
opinion from which it can reasonably be concluded that the 
criteria of 38 C.F.R. § 3.356 are met.  

Documentation of record reflects that the appellant was, 
apparently without any hindrance occasioned by visual 
impairment, in high school in September 1978 (and scheduled 
to graduate in May 1980).  Although a September 1979 
submission from the veteran reflects that the appellant did 
not have "income" at that time, 38 C.F.R. § 3.356 (b) (3) 
states that lack of employment of the child prior to age 18 
or thereafter should not be considered a major factor, unless 
it is shown that it was due to physical or mental defect and 
not to mere disinclination to work or indulgence of relatives 
or friends.  In this case, the evidence shows that the 
appellant was not working prior to age 18, but it appears 
that he was not working because he was in school, and not 
because he had a physical defect.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim on appeal.  38 U.S.C.A. 
§ 101(4)(A)(ii); 38 C.F.R. §§ 3.57, 3.356. 

The appellant's sister's contention that the appellant was 
"helpless" since birth is of minimal probative value as 
there is no indication that she has the medical expertise to 
determine whether the appellant was permanently incapacitated 
during his childhood as a result of illness or disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the appellant is competent to describe what she observed, 
there is no clinical opinion to corroborate her assertion 
that the appellant was permanently incapable of self- support 
at or before the age of 18.

As the preponderance of the evidence is against the 
appellant's claim for VA benefits on the basis of permanent 
incapacity for self-support before attaining the age of 18, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
38 U.S.C.A § 5107 (West 1991 & Supp. 2001)).




ORDER

Entitlement to VA benefits based on permanent incapacity for 
self-support prior to age 18 is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

